Russell, J.
It is so apparent, from the testimony of the plaintiff, that her injury could, have been prevented by the exercise of ordinary care on her part, that the grant of a nonsuit was not error. The plaintiff’s full knowledge of the nature and condition of the footbridge only increased the obligation upon her part to observe due caution. The case is controlled by the ruling in Southern Railway Co. v. Rowe, 2 Ga. App. 558 (3, 4), 563 (59 S. E. 462). Judgment affirmed.
At the conclusion of the plaintiff’s evidence, counsel for the defendant moved for a nonsuit, on the grounds, that the municipality was not required to put a guard-rail on the.bridge, and that the plaintiff knew or was charged with notice of the condition of the bridge. The court granted a nonsuit, and the plaintiff excepted.
Lipscomb, Willingham & Wright, for plaintiff, cited:
Civil Code, §§5347, 5331; 131 Ga. 791; 125 Ga. 802; 94 Ga. 135, 138; 92 Ga. 223; 60 Ga. 474; 59 Ga. 544; 5 Cyc. 1101-2; 94 Ga. 420; 7 Ga. App. 244 (66 S. E. 627); 1 Ga. App. 413.
B. A. Denny, Nathan Harris, for defendant, cited:
124 Ga. 899; 121 Ga. 651-6; 118 Ga. 256; 116 Ga. 170; 115 Ga. 724; 112 Ga. 70; Id. 762; 107 Ga. 754; 95 Ga. 110; 94 Ga. 420; 2 Ga. App. 564; 5 Cyc. 1102, 1106.